                 Case
                 Case2:20-mj-00813-DJA
                      2:20-mj-00813-DJA Document
                                        Document11 Filed09/16/20
                                                 8 Filed 09/17/20 Page
                                                                  Page11of
                                                                         of33




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     JARED L. GRIMMER
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Telephone: 702-388-6378
 5   jared.l.grimmer@usdoj.gov

 6   Attorneys for Plaintiff
     The United States of America
 7
                                  UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9   UNITED STATES OF AMERICA,                           Case No. 2:20-mj-00813-DJA

10                   Plaintiff,                          Stipulation for an Order
                                                         Directing Probation to Prepare
11          v.                                           a Criminal History Report

12   BRAYAN CORNELIO ARIAS-SERAFIN,
       aka “Brayan Cornelio,”
13
            Defendant.
14

15

16          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.

17   Trutanich, United States Attorney, and Jared L. Grimmer, Assistant United States

18   Attorney, counsel for the United States of America, and Cristen C. Thayer, Assistant

19   Federal Public Defender, counsel for Defendant BRAYAN CORNELIO ARIAS-

20   SERAFIN, that the Court direct the U.S. Probation Office to prepare a report detailing the

21   defendant’s criminal history.

22          This stipulation is entered into for the following reasons:

23

24

25

26
                 Case
                 Case2:20-mj-00813-DJA
                      2:20-mj-00813-DJA Document
                                        Document11 Filed09/16/20
                                                 8 Filed 09/17/20 Page
                                                                  Page22of
                                                                         of33




1           1.       The United States Attorney’s Office has developed an early disposition

2    program for immigration cases, authorized by the Attorney General pursuant to the

3    PROTECT ACT of 2003, Pub. L. 108-21. Pursuant to this program, the government has

4    extended to the defendant a plea offer in which the parties would agree to jointly request an

5    expedited sentencing immediately after the defendant enters a guilty plea.

6           2.       The U.S. Probation Office cannot begin obtaining the defendant’s criminal

7    history until after the defendant enters his guilty plea unless the Court enters an order

8    directing the U.S. Probation Office to do so. Such an order is often entered in the minutes of

9    a defendant’s initial appearance when charged by indictment.

10          3.       The U.S. Probation Office informs the government that it would like to begin

11   obtaining the criminal history of defendants eligible for the early disposition program as

12   soon as possible after their initial appearance so that the Probation Office can complete the

13   Presentence Investigation Report by the time of the expected expedited sentencing.

14          4.       Accordingly, the parties request that the Court enter an order directing the

15   U.S. Probation Office to prepare a report detailing the defendant’s criminal history.

16          DATED this 16th day of September, 2020.

17                                                 Respectfully submitted,

18
                                                   NICHOLAS A. TRUTANICH
19                                                 United States Attorney
        s/Cristen C. Thayer
20                                                 /s/ Jared L. Grimmer
      Assistant Federal Public Defender            JARED L. GRIMMER
21    Counsel for Defendant BRAYAN                 Assistant United States Attorney
      CORNELIO ARIAS-SERAFIN
22

23

24

25
                                                     2
26
                 Case
                 Case2:20-mj-00813-DJA
                      2:20-mj-00813-DJA Document
                                        Document11 Filed09/16/20
                                                 8 Filed 09/17/20 Page
                                                                  Page33of
                                                                         of33




1                            UNITED STATES DISTRICT COURT
2                                 DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                            Case No. 2:20-mj-00813-DJA

4                    Plaintiff,                           Order Directing Probation to Prepare
                                                          a Criminal History Report
5           v.                                            [Proposed]

6    BRAYAN CORNELIO ARIAS-SERAFIN,
       aka “Brayan Cornelio,”
7
                     Defendant.
8

9

10          Based on the stipulation of counsel, good cause appearing, and the best interest of

11   justice being served:

12          IT IS HEREBY ORDERED that the U.S. Probation Office is directed to prepare a

13   report detailing the defendant’s criminal history.
          DATED this 17th day of September, 2020.
14         DATED this ___ day of September, 2020.

15

16                                               HONORABLE DANIEL J. ALBREGTS
                                                 UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25
                                                    3
26
